UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1981


In Re:   CHASE CARMEN HUNTER,

                 Appellant.



                               No. 15-1985


In Re:   CHASE CARMEN HUNTER,

                 Appellant.



                               No. 15-2128


In Re:   CHASE CARMEN HUNTER,

                 Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge.    (3:15-cv-00414-HEH; 3:15-cv-00336-HEH; 3:15-cv-00206-
HEH)


Submitted:   January 26, 2016                 Decided:    April 7, 2016


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Chase Carmen Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       In     these        consolidated          appeals,          Chase        Carmen    Hunter

challenges the district court’s dismissal of Hunter’s complaints

as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) (2012).

On appeal, Hunter argues that (1) the district judge should have

recused himself, (2) the district court’s orders did not comply

with Fed. R. Civ. P. 52(a)(1) or 58, and (3) she is entitled to

the relief sought.

       Because      Hunter      failed      to       seek   recusal        in    the     district

court,      she    has     failed    to    preserve         this    issue       for    appellate

review.       Accord Flame S.A. v. Freight Bulk Pte. Ltd., 807 F.3d
572,    592       (4th   Cir.    2015).          We     discern       no    exceptional        or

extraordinary circumstances in this case justifying review of

this issue on its merits.                    Id.; see Corti v. Storage Tech.

Corp.,      304 F.3d 336,    343     (4th       Cir.       2002)    (Niemeyer,        J.,

concurring) (“[I]t remains the law of this circuit that when a

party to a civil action fails to raise a point at trial, that

party waives review of the issue unless there are exceptional or

extraordinary circumstances justifying review.”).

       We next review for abuse of discretion the district court’s

decision to dismiss Hunter’s petitions under § 1915(e)(2)(B)(i).

Michau v. Charleston Cty., 434 F.3d 725, 728 (4th Cir. 2006)

(identifying        standard        of    review).          Hunter    contends         that   the

district court’s order should be overturned because, by failing

                                                 3
to make specific findings of fact, it did not comply with Fed.

R. Civ. P. 52(a)(1) or 58.                 Hunter misconstrues these rules.

Rule 52(a)(1) requires that a district court, “[i]n an action

tried on the facts without a jury or with an advisory jury,

. . . find the facts specially and state its conclusions of law

separately,”       and    enter   judgment      in    accordance     with   Rule    58.

Fed.   R.   Civ.    P.    52(a)(1).        Rule      58   provides     general    rules

regarding the entry of judgment.                     Fed. R. Civ. P. 58.            The

district court violated neither of these rules.                          Because the

action did not go to trial, Rule 52(a)(1) is inapplicable.                         Rule

58 does not require the district court to make findings of fact.

       In her final argument, Hunter reiterates the allegations

contained in her petitions for declaratory judgment, and claims

that she was entitled to relief.                      First, the district court

properly found that the relief she sought in her first petition

had    already     been     denied    by       the    district    court,    and     was

subsequently       denied    by    this     court.         In    re:    Hunter,     No.

3:14-cv-00648 (E.D. Va. PACER Nos. 2, 4), aff’d, 621 F. App’x

253 (4th Cir. 2015) (No. 14-2062).                   Second, we find no error in

the district court’s dismissal of Hunter’s conclusory challenge

to the constitutionality of a Virginia statute.                          Finally, we

agree with the district court’s determination that it lacked

jurisdiction to grant the relief sought in her third petition.

See Davani v. Va. Dep’t of Transp., 434 F.3d 712, 718-19 (4th

                                           4
Cir. 2006) (holding that “state-court loser” seeking redress in

federal district court asserts claim that “is, by definition,

‘inextricably       intertwined’          with”    state     court     decision     and

therefore outside federal court’s jurisdiction).

       Hunter has filed numerous frivolous appeals and petitions

for mandamus in the last two years.                        Hunter is warned that

similar filings in the future may result in issuance of an order

to   show   cause   why   a   prefiling         injunction    or   other    sanctions

should not be entered against her by this court.

       We dismiss Hunter’s appeals as frivolous.                   We dispense with

oral   argument     because        the    facts   and   legal      contentions      are

adequately    presented       in    the    materials    before       this   court   and

argument would not aid the decisional process.

                                                                            DISMISSED




                                            5